DETAILED ACTION
 	This Office Action is in response to the amendment filed on 08/26/2021 in which claims 1, 4-14, and 18-20 are amended, claims 2, 3, and 16 are canceled. Claims 21-23 are new; added Claims 1, 4-10, 11-15, and 17-23 are presented for examination on the merits. Claims 1, 4-15, and 17-23, now re-numbered as claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 

	Response to Arguments
1.	In view of the claim amendments filed on 08/26/2021 applicant’s remarks in pages 14-16 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. Especially the following response in the remarks have been considered: “..applicant has amended claims 1, 13, and 20 in accordance with the Examiner's comments in the Office action dated May 27th, 2021. Specifically, in claim 1: "the signed message including a user access token from a user of the user computer device" has been amended to recite "the signed message including a user access token from the user of the user computer device". The corresponding features in claims 13 and 20 have also been amended”. 
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 05/27/2021 are hereby withdrawn. 
 				Allowable Subject Matter
2.	  Claims 1, 4-10, 11-15, and 17-23 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 4, 9,10,13, and 20 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Cona et al. (US 20190333054 A1, prior art on the record) discloses a system for the verification a user's identity and qualifications and authentication of credentials associated with a user's digital identity on a trust network (where service providers involved in a transaction may be independent parties operating with limited trust), in which a pseudonymized transaction record may be created for that digital identity and stored in a shared ledger; identifying information for a user may be retained in a custodial escrow account for that user; and transactions may be re-correlated with identifying information for authorized third parties under established "due process" rules that are appropriate for the applicable jurisdiction(s) (Cona, Paragraph 0014).
  	Further, Cona et al. discloses a method for the verification of a qualification associated with user that includes a digital identity associated with a user, the digital identity having associated data for at least one qualification of the user; an extensible digital identity token (EDIT) associated with the digital identity, the EDIT configured for use in verifying the qualification of the user; a shared ledger configured for storing a pseudonymized record of one or more transactions between the user and one or more service providers on a trust network wherein the qualification of the user is verified using the EDIT and wherein the pseudonymized record is validated by a consensus protocol prior to being added to the shared ledger; and a custodial account configured to retain 
 	Nosseir et al. (US 20210152365 A1, prior art on the record) discloses a blockchain system for ownership verification may include one or more issuer network nodes and one or more verification network nodes. An issuer network node may be configured to receive a request including a public key to issue a credential, provision the credential to the communication device, generate a payload derived from hashing the credential and the public key, store the payload in a record of a blockchain, and synchronize the record to other network nodes on the blockchain. A verification network node may be configured to receive the credential, the public key, and a signature generated by the communication device to request access to a resource, verify the signature using the public key, generate a hash value based on the credential and the public key, determine that the hash value is stored in the blockchain, and authenticate the communication device for access to the requested resource(Nosseir Abstract).
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards an attestation service that is configured to communicate with a user computer device and a blockchain platform, and 
	The subject matters of the independent claims 1, 4, 9, 19, 13, and 20 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  the signed message including a user access token from the user of the user computer device and a blockchain address of the user to associate with the access token, the user access token having been generated by a trusted identity provider service executed on a third server, wherein the signed message is directly received from the user computing device via a computer network; identify one or more identity claims associated with the token; and store the one or more identity claims for future presentation to a third party by generating a blockchain transaction to the blockchain account of the attestation service that stores a mapping between the blockchain address of the user blockchain account and the one or more identity claims..” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 4, 9, 10,13, and 20 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 4, 9, 10, 13, and 20 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498